Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim 1 is presented for further examination.

STATUTORY DOUBLE PATENTING
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,012.393 B2 (claim 1). This is a statutory double patenting rejection.
Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102(b)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Auerbach et al (U.S. Patent No. 6,549,937 B1). Auerbach’s patent meets all the limitations for claim 1 recited in the claimed invention.

As to claim 1, Auerbach et al disclose a system (see abstract and figures 1-3) comprising: a network login engine (figure 2, column 4 line 62 to column 5 line 9, figure 3, column 5 line 65 to column 6 line 8, client including user interface supports and allows the user to enter data, which is function as login engine); a contact aggregation engine coupled to the network login engine (figure 2, column 5 lines 26-37, figure 3, column 6 line 43 to column 7 line 28, conversion platform coupled to the user interface); wherein, in operation, the contact aggregation engine is configured to: control the network login engine to login or facilitate login to a plurality of networks including a first network and a second network (figure 1, column 4 lines 20-50, figure 3, column 7 line 65 to column 8 line 53, controlling a plurality of networks (LAN and WAN)), aggregate a first contact list including contact information associated with the first network and a second contact list including contact information associated with the second network to obtain an aggregated contact list, and provide the obtained aggregated contact list to a display device (figure 3, column 5 line 63 to column 6 line 28, figure 5A, column 11 lines 1-38, combining a primary contact list and a secondary contact list  and displaying on a display device).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Kaplan et al (U.S. Patent No. 7,496,379 B2) in view of Auerbach et al (U.S. Patent No. 6,549,937 B1).

As to claim 1, Kaplan et al disclose a system (see abstract and figures 3-4) comprising: a network login engine (figure 3, column 5 line 60 to column 6 line 11, figure 4, column 7 lines 10-18, RF card and associated memory supports and allows the user to enter data, which is function as login engine); a contact aggregation engine coupled to the network login engine (figure 3, column 6 lines 24-58, figure 4, column 7 lines 18-32, connect manager coupled to login device); wherein, in operation, the contact aggregation engine is configured to: control the network login engine to login or facilitate login to a network (figure 3, column 6 lines 24-58, figure 4, column 7 lines 1-32, the connect manager controlling a network and the login device).
However, Kaplan et al do not teach that the contact aggregation engine is configured to: control the network login engine to login or facilitate login to a plurality of networks including a first network and a second network, aggregate a first contact list including contact information associated with the first network and a second contact list including contact information associated with the second network to obtain an aggregated contact list, and provide the obtained aggregated contact list to a display device 
Auerbach et al disclose a system (see abstract and figures 1-3) comprising: a contact aggregation engine is configured to: control the network login engine to login or facilitate login to a plurality of networks including a first network and a second network (figure 1, column 4 lines 20-50, figure 3, column 7 line 65 to column 8 line 53, controlling a plurality of networks (LAN and WAN)), aggregate a first contact list including contact information associated with the first network and a second contact list including contact information associated with the second network to obtain an aggregated contact list, and provide the obtained aggregated contact list to a display device (figure 3, column 5 line 63 to column 6 line 28, figure 5A, column 11 lines 1-38, combining a primary contact list and a secondary contact list  and displaying on a display device).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Auerbach et al as stated above with the system of Kaplan et al for aggregating a first contact list and a second contact list to obtain an aggregated contact list, and providing the obtained aggregated contact list to a display device because it would have provided the communication system that allowed users to engage in an instant messaging session even if the users are subscribers to different service provider by utilizing the obtained aggregated contact list.

Additional References
The examiner as of general interest cites the following references.
a. 	Cadiz et al, U.S. Patent No. 7,593,925 B2.
b. 	Odell et al, U.S. Patent No. 7,590,696 B1.
c. 	Grossman et al, U.S. Patent No. 7,313,760 B2.
d. 	Daniell et al, U.S. Patent No. 7,185,059 B2.


Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            May 16, 2022